NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MAURICIO PINON-CERECERES,                       No.    18-71285

                Petitioner,                     Agency No. A201-157-151

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Mauricio Pinon-Cereceres, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of

law. Figueroa v. Mukasey, 543 F.3d 487, 495-96 (9th Cir. 2008). We dismiss in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Pinon-Cereceres did not demonstrate exceptional and extremely unusual hardship

in his application for cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i);

Romero-Torres v. Ashcroft, 327 F.3d 887, 888 (9th Cir. 2003) (“[A]n ‘exceptional

and extremely unusual hardship’ determination is a subjective, discretionary

judgment that has been carved out of our appellate jurisdiction.”).

      Although we retain jurisdiction to consider questions of law, see Figueroa,

543 F.3d at 495-96, Pinon-Cereceres has not established any error underlying the

agency’s hardship determination.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    18-71285